ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of two counts of second degree burglary, § 569.170, RSMo 1986, and one count of felony stealing, § 570.080, RSMo 1986. The court sentenced him as a class X offender to consecutive prison terms of seven years on each count. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).